     Case 1:18-cv-01101-AWI-SKO Document 25 Filed 04/21/20 Page 1 of 3


      James J. Arendt, Esq.         Bar No. 142937
 1    Ashley N. Reyes, Esq.         Bar No. 312120
 2            WEAKLEY & ARENDT
             A Professional Corporation
 3         5200 N. Palm Avenue, Suite 211
              Fresno, California 93704
 4           Telephone: (559) 221-5256
             Facsimile: (559) 221-5262
 5           James@walaw-fresno.com
             Ashley@walaw-fresno.com
 6
     Attorneys for Defendant Deputy Benjamin Gonzalez
 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Roberto Contreras,                                    )    CASE NO. 1:18-CV-01101-AWI-SKO
                                                           )
12                   Plaintiff,                            )
                                                           )    STIPULATION AND ORDER TO
13                   vs.                                   )    CONTINUE EXPERT DISCOVERY
                                                           )    DEADLINE
14                                                         )
     Deputy B. Gonzalez,
                                                           )
15                                                         )
                      Defendants.
                                                           )
16                                                         )
17

18          The parties, through their respective counsel, stipulate and jointly request the Court to
19   extend the deadline for expert discovery and the non-dispositive motion filing deadline as
20   presently set forth in the Stipulation and Order to Modify Scheduling Order. Doc. 20.
21          Good cause exists for this requested modification as follows:
22          Due to the COVID-19 pandemic and various “shelter in place” restrictions, the parties
23   have been unable to schedule depositions of retained and non-retained experts. The parties will
24   now seek alternative means of conducting in-person depositions, i.e., Zoom, however, request an
25   additional 60 days to do so. Non-expert discovery has been completed and the trial date has been
26   rescheduled for October 6, 2020.       Further, the parties are not filing dispositive motions.
27   Modification of these deadlines will not affect the October 6, 2020 trial date.
28   ///


      Stipulation and Order
                                                     1
     Case 1:18-cv-01101-AWI-SKO Document 25 Filed 04/21/20 Page 2 of 3


 1             The current scheduling in place at issue is as follows:
                        Expert discovery: April 17, 2020
 2
                        Non-dispositive motion filing deadline: April 22, 2020
 3
               The parties have stipulated to a modification of the scheduling order as follows:
 4
                        Expert discovery: June 19, 2020
 5
                        Non-dispositive motion filing deadline: July 3, 2020
 6
               In light of the foregoing good cause, the parties hereby stipulate and jointly request that
 7
     the Court issue an order modifying the current scheduling order as detailed above.
 8
     Dated: April 16, 2020                                   WEAKLEY & ARENDT
 9
                                                             A Professional Corporation
10
                                                    By:      /s/ Ashley N. Reyes
11                                                           James. J. Arendt
                                                             Ashley N. Reyes
12                                                           Attorneys for Defendant
13

14                                                           LAW OFFICE OF KEVIN G. LITTLE

15   Dated: April 16, 2020                          By:      /s/ Kevin G. Little
                                                             Kevin G. Little
16                                                           Attorney for Plaintiff
17

18                                                         ORDER

19             Pursuant to the parties’ above stipulation, (Doc. 24), for good cause shown, the expert
20   discovery deadline is extended to June 19, 2020; the non-dispositive motions filing deadline is
21
     extended to July 3, 2020; and the non-dispositive motions hearing deadline is extended to August
22
     5, 2020. All other deadlines in the modified scheduling order, (Doc. 20), remain unchanged.1
23

24

25   IT IS SO ORDERED.

26
27   1
       The Court is giving effect to this stipulation based on the parties’ representation that no dispositive motions will be
28   filed. (See Doc. 24 at 1.) The filing of a dispositive motion may result in a further modification of the scheduling
     order and continuance of the trial date.


         Stipulation and Order
                                                                2
     Case 1:18-cv-01101-AWI-SKO Document 25 Filed 04/21/20 Page 3 of 3


 1   Dated:    April 20, 2020                       /s/   Sheila K. Oberto     .
                                              UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


      Stipulation and Order
                                          3
